NO.
12-06-00391-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
§          
 
IN RE: MELODY ANNE     §          ORIGINAL
PROCEEDING
OBESO VERHAGE,
RELATOR     §          
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            On December
20, 2006, this Court delivered an opinion conditionally granting the petition
for writ of mandamus filed by Melody Anne Obeso Verhage.  That opinion ordered Respondent, the
Honorable Daniel B. Childs, Judge of the County Court at Law, Cherokee County,
Texas, to (1) vacate his September 28, 2006 order granting John Verhage’s
motion for new trial and reserving Melody's requested amended findings, (2)
issue an order denying John's motion for new trial, (3) issue an order granting
Melody's motion for reconsideration of the trial court's refusal to sign the
proposed amended findings, and (4) sign the amended findings.  Subsequently, on December 29, 2006,
Respondent signed an order and amended findings of fact and conclusions of law
complying with this Court’s opinion and order of December 20, 2006.
            All issues
attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this original proceeding is dismissed.
Opinion delivered January 24,
2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
(PUBLISH)